


Exhibit 10.26

 

AMENDMENT AND WAIVER NO. 1 TO

REGISTRATION RIGHTS AGREEMENT

 

This Amendment and Waiver No. 1 to Registration Rights Agreement (this
“Amendment”) is made and entered into as of March 6, 2012, by and among Emmaus
Life Sciences, Inc., a Delaware corporation (formerly Emmaus Holdings, Inc., the
“Company”), and the stockholders listed on Schedule A attached hereto (each, a
“Stockholder” or “Holder” and collectively, the “Stockholders” or “Holders”). 
All capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Registration Rights Agreement (as defined below) and
that certain Merger Agreement, dated as of April 21, 2011 by and among the
Company, AFH Merger Sub, Inc., AFH Holding and Advisory LLC, and Emmaus
Medical, Inc.

 

WHEREAS, the parties entered into a Registration Rights Agreement on May 3, 2011
(the “Registration Rights Agreement”) which provides the Holders with Piggyback
Registration rights for the registration of shares of the Company’s Common Stock
held by the Holders prior to the consummation of the Merger;

 

WHEREAS, Section 2(a) of the Registration Rights Agreement provides that the
Holders’ Piggyback Registration rights do not apply to a Registration Statement
filed by the Company for an offering of the Company’s equity securities
underwritten by Sunrise Securities Corp.;

 

WHEREAS, the Company has filed a Registration Statement on Form S-1 (File
No. 333-175434) with the SEC for an offering of shares of the Company’s Common
Stock to be underwritten by Aegis Capital Corp. (the “Offering”);

 

WHEREAS, the parties, in their common interests of having the Company
successfully complete the Offering, desire to (i) amend Section 2(a) of the
Registration Rights Agreement to substitute “Aegis Capital Corp.” for “Sunrise
Securities Corp.” and (ii) waive the Company’s obligations under the
Registration Rights Agreement in connection with the Offering;

 

WHEREAS, Section 8 of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended and a waiver from the provisions
thereof may be given with the prior written consent of the Company and the
Required Holders; and

 

WHEREAS, no consideration has been offered or paid to any Person to enter into
this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Waiver.   The Holders hereby waive and
release the Company from any and all of the Company’s obligations under the
Registration Rights Agreement in connection with the Offering.

 

2.                                      Amendment of Section 2(a) of
Registration Rights Agreement.  Section 2(a) of the Registration Rights
Agreement is hereby amended and restated in its entirety as follows:

 

(a)                                 Piggyback Registration.  At any time the
Company proposes to file a registration statement under the 1933 Act (each a
“Registration Statement”) with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by the Company for its own account or for shareholders
of the Company for their account (or by the Company) and by shareholders of the
Company other than a

 

--------------------------------------------------------------------------------


 

Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company; (iv) for a dividend
reinvestment plan; (v) for an offering of equity securities of the Company
underwritten by Aegis Capital Corp. (the “Aegis Offering”); or (vi) for business
combination or acquisition of any entity or business, then the Company shall
(x) give written notice of such proposed filing to the holders of Registrable
Securities as soon as practicable but in no event less than ten (10) days before
the anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing underwriter or underwriters,
if any, of the offering, and (y) offer to the holders of Registrable Securities
(each a “Holder”) in such notice the opportunity to register the sale of such
number of shares of Registrable Securities as such holders may request in
writing within five (5) days following receipt of such notice (a “Piggyback
Registration”). The Company shall cause such Registrable Securities to be
included in such registration and shall use its best efforts to cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggyback
Registration to be included on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All holders of Registrable Securities proposing to distribute their
securities through a Piggyback Registration that involves an underwriter or
underwriters shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such Piggyback Registration.

 

3.                                      Miscellaneous.

 

(a)                                 Except as otherwise provided in this
Amendment, the terms and conditions of the Registration Rights Agreement shall
remain in full force and effect.

 

(b)                                 All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.

 

(c)                                  This Amendment shall inure to the benefit
of and bind the successors and assigns the heirs, executors, administrators,
successors and assigns of the parties hereto.

 

(d)                                 In case any one or more of the provisions
contained in this Amendment shall be deemed invalid, illegal, or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

(e)                                  This Amendment may be executed in any
number of counterparts, each of which shall be an original, but which together
constitute one and the same instrument.  This Amendment may be executed and
delivered by facsimile.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have this Waiver and Amendment No. 1 to
Registration Rights Agreement as of the date first written above.

 

 

 

COMPANY:

 

 

 

EMMAUS LIFE SCIENCES, INC.

 

 

 

 

By:

/s/ Yutaka Niihara

 

Name:

Yutaka Niihara, M.D., MPH

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have this Waiver and Amendment No. 1 to
Registration Rights Agreement as of the date first written above.

 

 

STOCKHOLDERS:

 

 

AFH HOLDING AND ADVISORY, LLC

 

 

By:

/s/ Amir F. Heshmatpour

 

Name: Amir F. Heshmatpour

 

Title: Managing Partner

 

 

 

GRIFFIN VENTURES, LTD

 

 

By:

/s/ Amir F. Heshmatpour

 

Name: Amir F. Heshmatpour

 

Title: President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF STOCKHOLDERS

 

AFH HOLDING AND ADVISORY, LLC

9595 Wilshire Blvd., Suite 700

Beverly Hills, California 90212

Attention: Amir F. Heshmatpour

Amir@afhholding.com

Fax: (310) 492-9926

 

GRIFFIN VENTURES, LTD

9595 Wilshire Blvd., Suite 700

Beverly Hills, California 90212

Attention: Amir F. Heshmatpour

Amir@afhholding.com

Fax: (310) 492-9926

 

--------------------------------------------------------------------------------
